         Case 1:18-cv-09705-RA-BCM Document 57 Filed 09/03/20 Page 1 of 1



                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 CATHERINE CARDACI,                                                  DATE FILED: 9-3-20

                              Plaintiff,

                         v.                                             18-CV-9705 (RA)

                                                                             ORDER
 VAN ECK ASSOCIATES CORPORATION
 AND JAN VAN ECK,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         For the reasons articulated at today’s hearing, Defendants’ motion for summary judgment

is granted in part and denied in part. Specifically, the motion is granted as to Plaintiff’s retaliation

claim under the Fair Labor Standards Act and her claim under the Jury System Improvements Act,

but denied as to the remainder of the claims. The Clerk of Court is respectfully directed to

terminate the motion pending at Dkt. 35. No later than September 17, 2020, the parties shall submit

a joint letter informing the Court as to (1) whether they are willing to consent to a bench trial, (2)

if so, whether they are willing to hold the bench trial remotely, and (3) if they think that a referral

for settlement discussions or mediation would be productive at this time. In their letter, the parties

shall also propose all jointly available dates for trial within the next six to nine months.

SO ORDERED.

Dated:      September 3, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
